Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 5, 9, 12, 16, 20, 24, and 27 have been amended; No claims have been added or canceled. Claims 1-30 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 1-8 and 16-23 allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-11, 14, 24-26, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over DU et al. (DU hereafter) (US 20200328866 A1) in view of Islam-2 et al. (Islam-2 hereafter) (US 20210168783 A1) and in further view of LI (LI hereafter) (US 20210360651 A1).

Regarding claim 9, DU teaches, A method for wireless communication at a base station, comprising: 
identifying an uplink transmission from a user equipment (UE) to be scheduled (DU; DCI for scheduling uplink data, Par. 0073); 
determining whether to include a preemption monitoring indication in a grant of resources for the uplink transmission based at least in part on whether the uplink transmission is allowed to be preempted by another transmission (DU; The second control information is used to indicate the terminal device to monitor the uplink PI …  The physical layer signaling herein may be DCI, for example, DCI that is sent to the eMBB terminal device and that is used to schedule uplink data transmission, Par. 0069-0070; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051); and 
transmitting the grant of resources for the uplink transmission on a first downlink control channel, the grant including the preemption monitoring indication indicating whether the uplink transmission preempted (DU; the second control information is carried in DCI for scheduling uplink data … the terminal device is semi-statically or dynamically indicated, by using the signaling, to monitor the uplink PI, so that terminal devices that need to monitor the uplink PI can be notified, Par. 0073-0074) by a preemption indication transmitted on a second downlink control channel (DU; The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056) and wherein the preemption monitoring indication is indicative of  the uplink transmission based at least in part on a result of the determination (DU; The URLLC services have a very high requirement on a latency, Par. 0004; The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051).
Although DU teaches second control information to indicate the terminal device to monitor the uplink PI, but fails to explicitly teach,
preemption monitoring indication indicating whether the uplink transmission is permitted to be preempted;
indication is indicative of a priority associated with the uplink transmission.
However, in the same field of endeavor, Islam-2 teaches,
preemption monitoring indication indicating whether the uplink transmission is permitted to be preempted (Islam-2; UL grant in a PDCCH may contain a field to trigger monitoring for UL transmission cancellation indication(s). In particular, a bit-field in PDCCH containing UL grant can be 1 or 0 (or vice versa) to indicate the UE to monitor for UL PI or not monitor, respectively, Par. 0017 [Note that when the bit is 0, UE will not monitor for UL PI because BS does not have permission to preempt the UE]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU to include the use of bit-field in PDCCH as taught by Islam-2 in order to instruct UE to monitor or not monitor (Islam-2; Par. 0017).
Reference DU teaches network device allocates eMBB resources to URLLC UE to carry URLLC service data in a preemptive manner since URLLC services have a very high requirement on a latency and instructs eMBB UE to monitor for preemption indicator; Reference Islam-2 teaches transmission of one service type may be more urgent than the other, and may be prioritized over other ongoing transmissions. Although both DU and Islam-2 disclose a base station that recognizes importance of URLLC over eMBB and prioritizes URLLC over eMBB, but DU and Islam-2 did not explicitly teach priority of eMBB. 
	Reference LI teaches “the base station determines, according to the first service type identifier and the second service type identifier, that the priority of the second type of service is higher than the priority of the first type of service. For example, the priority of the uRLLC service is higher than the priority of the eMBB service. The base station transmits a scheduling indication to the first terminal according to the first service type identifier to instruct the first terminal to stagger transmission of the second type of service on the next uplink resource, Par. 0120-0121.”
	Thus Reference DU-Islam-2 and Reference LI each disclose preference given to URLLC over eMBB. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the priority of Reference LI could have been substituted for the latency requirement of Reference DU-Islam-2 because both the latency requirement and the priority serve the purpose of providing service to URLLC by stopping eMBB. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of preferential treatment of URLLC data.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to substitute the priority of Reference LI
for the latency requirement of Reference DU-Islam-2 according to known methods to yield the predictable result of providing an uplink resource to URLLC.

Regarding claim 24, DU teaches, An apparatus for wireless communication at a base station, comprising: 
a processor, memory in electronic communication with the processor (DU; The radio access network device may be a base station NodeB, Par. 0047); and instructions stored in the memory and executable by the processor to cause the apparatus to (DU; The radio access network device may be a base station NodeB, Par. 0047): 
identify an uplink transmission from a user equipment (UE) to be scheduled (DU; DCI for scheduling uplink data, Par. 0073); 
determine whether to include a preemption monitoring indication in a grant of resources for the uplink transmission based at least in part on whether the uplink transmission is allowed to be preempted by another transmission (DU; The second control information is used to indicate the terminal device to monitor the uplink PI …  The physical layer signaling herein may be DCI, for example, DCI that is sent to the eMBB terminal device and that is used to schedule uplink data transmission, Par. 0069-0070; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051); and 
transmit the grant of resources for the uplink transmission on a first downlink control channel, the grant including the preemption monitoring indication indicating whether the uplink transmission preempted (DU; the second control information is carried in DCI for scheduling uplink data … the terminal device is semi-statically or dynamically indicated, by using the signaling, to monitor the uplink PI, so that terminal devices that need to monitor the uplink PI can be notified, Par. 0073-0074) by a preemption indication transmitted on a second downlink control channel (DU; The uplink PI may be used as downlink control information (DCI) in a specific format, Par. 0056) and wherein the preemption monitoring indication is indicative of  the uplink transmission based at least in part on a result of the determination (DU; The URLLC services have a very high requirement on a latency, Par. 0004; The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051).
Although DU teaches second control information to indicate the terminal device to monitor the uplink PI, but fails to explicitly teach,
preemption monitoring indication indicating whether the uplink transmission is permitted to be preempted;
indication is indicative of a priority associated with the uplink transmission.
However, in the same field of endeavor, Islam-2 teaches,
preemption monitoring indication indicating whether the uplink transmission is permitted to be preempted (Islam-2; UL grant in a PDCCH may contain a field to trigger monitoring for UL transmission cancellation indication(s). In particular, a bit-field in PDCCH containing UL grant can be 1 or 0 (or vice versa) to indicate the UE to monitor for UL PI or not monitor, respectively, Par. 0017 [Note that when the bit is 0, UE will not monitor for UL PI because BS does not have permission to preempt the UE]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU to include the use of bit-field in PDCCH as taught by Islam-2 in order to instruct UE to monitor or not monitor (Islam-2; Par. 0017).
Reference DU teaches network device allocates eMBB resources to URLLC UE to carry URLLC service data in a preemptive manner since URLLC services have a very high requirement on a latency; Reference Islam-2 teaches transmission of one service type may be more urgent than the other, and may be prioritized over other ongoing transmissions. Although both DU and Islam-2 disclose a base station that recognizes importance of URLLC over eMBB and prioritizes URLLC over eMBB, but DU and Islam-2 did not explicitly teach priority of eMBB. 
	Reference LI teaches “the base station determines, according to the first service type identifier and the second service type identifier, that the priority of the second type of service is higher than the priority of the first type of service. For example, the priority of the uRLLC service is higher than the priority of the eMBB service. The base station transmits a scheduling indication to the first terminal according to the first service type identifier to instruct the first terminal to stagger transmission of the second type of service on the next uplink resource, Par. 0120-0121.”
	Thus Reference DU-Islam-2 and Reference LI each disclose preference given to URLLC over eMBB. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the priority of Reference LI could have been substituted for the latency requirement of Reference DU-Islam-2 because both the latency requirement and the priority serve the purpose of providing service to URLLC by stopping eMBB. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of preferential treatment of URLLC data.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to substitute the priority of Reference LI
for the latency requirement of Reference DU-Islam-2 according to known methods to yield the predictable result of providing an uplink resource to URLLC.
 
Regarding claim 10 and claim 25, DU-Islam-2 teaches, The method of claim 9 and The apparatus of claim 24 respectively, further comprising: 
transmitting radio resource control (RRC) signaling that configures the UE to monitor the first downlink control channel for the preemption monitoring indication (DU; The second control information is used to indicate the terminal device to monitor the uplink PI or indicate whether the terminal device monitors the uplink PI, and the second control information may be carried by using signaling … the signaling may be radio resource control (RRC) signaling, or may be physical layer signaling, Par. 0069-0070).
  
Regarding claim 11 and claim 26, DU-Islam-2 teaches, The method of claim 9 and The apparatus of claim 24 respectively, further comprising: 
identifying the other transmission, which is to be scheduled on resources allocated for the uplink transmission (DU; When the network device receives an SR 2 sent by the URLLC terminal device at a moment t2, and finds that there is no available transmission resource, the network device sends an uplink PI to the eMBB terminal device at a moment t2+m0, to indicate that an uplink time-frequency resource B is preempted by the URLLC terminal device and is used to transmit URLLC service data, Par. 0055); and 
transmitting the preemption indication in the second downlink control channel indicating that the uplink transmission is to be preempted based at least in part on the preemption monitoring indication indicating that the uplink transmission may be preempted (DU; when the eMBB terminal device is scheduled to perform uplink data transmission, the physical layer signaling indicates whether the eMBB terminal device needs to monitor the uplink PI, Par. 0070). 
 
Regarding claim 14 and claim 29, DU-Islam-2 teaches, The method of claim 9 and The apparatus of claim 24 respectively, wherein the uplink transmission comprises a mobile broadband (MBB) transmission and the other transmission comprises a low latency transmission (DU; to meet an ultra-short latency requirement of the URLLC service, the network device cannot wait for scheduling the URLLC service data until transmission of eMBB service data scheduled currently is complete. The network device may allocate a resource to the URLLC service data in a preemption manner, Par. 0051).


Claim 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DU-Islam-2 in view of MIAO et al. (MIAO hereafter) (US 20200351887 A1).

Regarding claim 12 and claim 27, DU-Islam-2 teaches, The method of claim 9 and The apparatus of claim 24 respectively, wherein determining whether to include the preemption monitoring indication in the grant comprises: 
	determining to include the preemption monitoring indication based at least in part on channel conditions or traffic conditions (DU; the network device allocates an uplink time-frequency resource A to the eMBB terminal device ... an uplink time-frequency resource B is preempted by the URLLC terminal device and is used to transmit URLLC service data. The uplink time-frequency resource B may be a part or all of the uplink time-frequency resource A, or the uplink time-frequency resource B may overlap the uplink time-frequency resource A, Par. 0055; the terminal device is semi-statically or dynamically indicated, by using the signaling, to monitor the uplink PI, so that terminal devices that need to monitor the uplink PI can be notified, Par. 0074).
	Reference DU-Islam-2 teaches a traffic condition that includes both URLLC and eMBB traffic. Base station includes preemption monitoring indication in this traffic condition for the purpose of scheduling URLLC data in eMBB resources. But DU-Islam-2 does not disclose the scenario whether preemption monitoring indication will be included when traffic does not include URLLC. 
	Reference MIAO teaches, “In 3GPP technical document R1-1710123, there was also proposed another solution wherein the available time/frequency resources are divided into two regions, i.e., one region where a possible resource preemption of URRLC transmission can happen and the other region where preemption URLLC traffic will not be scheduled, as illustrated in FIG. 4. When UE is in the shared zone, the UE could know this and will monitor possible preemption indications, Par. 0013”.
	Reference MIAO discloses that eMBB UE will monitor for preemption indication in the shared region since base station may schedule URLLC there. In other words, eMBB UE will not monitor for preemption indication in the dedicated region since there will not be any scheduled URLLC.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU-Islam-2 to include the use of dedicated eMBB region as taught by MIAO in order to save eMBB UE power by not including preemption monitoring indication.	
 

Claim 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DU-Islam-2 in view of Ying et al. (Ying hereafter) (US 20180367263 A1).

Regarding claim 13 and claim 28, DU-Islam-2 teaches, The method of claim 9 and The apparatus of claim 24 respectively, wherein the preemption monitoring indication comprises a field in downlink control information (DCI) transmitted in the first downlink control channel (DU; the second control information may have two values, for example, a first value used to indicate the terminal device to monitor the uplink PI, and a second value used to indicate the terminal device not to monitor the uplink PI. Herein, the first value may be 1 and the second value may be 0, Par. 0072).  
	Although DU-Islam-2 teaches indication may have two values 1 or 0, but fails to explicitly teach,
	one-bit field.
	However, in the same field of endeavor, Ying  teaches,
	one-bit field (Ying; the scheduling DCI may include information (e.g., 1-bit) indicating whether the UE needs to monitor the DCI for PI at the configured search space and/or the configured timing, Par. 0103).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU-Islam-2 to include the use of bit size as taught by Ying in order to set monitoring indication (Ying; Par. 0103).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DU-Islam-2 in view of Babaei et al. (Babaei hereafter) (US 20200396724 A1).

Regarding claim 15, DU-Islam-2 teaches,  The method of claim 9, 
wherein scheduling a sequence of transmissions (DU; When the minimum scheduling time unit is one or more slots … Because the eMBB service has a relatively large data volume and a relatively high transmission rate, a relatively long scheduling time unit is usually used for data transmission to improve transmission efficiency, Par. 0005-0006), and the preemption monitoring indication indicates whether one or more of the sequence of transmissions may be preempted by the preemption indication (DU; The monitoring occasion of the uplink PI may be predefined in the protocol, or may be notified to the terminal device by using the signaling after being determined by the network device. A specific monitoring occasion of the uplink PI may be notified by using the signaling. Alternatively, several configurations may be defined, and then an index or a number of the configurations of the monitoring occasion of the uplink PI is notified by using the signaling, Par. 0090).  
	DU-Islam-2 fails to explicitly teach,
	the grant comprises a semi-persistent scheduling (SPS) grant.
	However, in the same field of endeavor, Babaei  teaches,
	the grant comprises a semi-persistent scheduling (SPS) grant (Babaei; a base station may configure a plurality of uplink SPS grants using a DCI/grant, Par. 0178).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU-Islam-2 to include the use of SPS as taught by Babaei in order to configured a wireless device with periodic resource allocation (Babaei; Par. 0178).

Regarding claim 30, DU-Islam-2 teaches, The apparatus of claim 24, 
wherein scheduling a sequence of transmissions (DU; When the minimum scheduling time unit is one or more slots … Because the eMBB service has a relatively large data volume and a relatively high transmission rate, a relatively long scheduling time unit is usually used for data transmission to improve transmission efficiency, Par. 0005-0006), and the preemption monitoring indication indicates whether the UE is to monitor the second downlink control channel for preemption indications for the sequence of transmissions (DU; The monitoring occasion of the uplink PI may be predefined in the protocol, or may be notified to the terminal device by using the signaling after being determined by the network device. A specific monitoring occasion of the uplink PI may be notified by using the signaling. Alternatively, several configurations may be defined, and then an index or a number of the configurations of the monitoring occasion of the uplink PI is notified by using the signaling, Par. 0090).  
	DU-Islam-2 fails to explicitly teach,
	the grant comprises a semi-persistent scheduling (SPS) grant.
	However, in the same field of endeavor, Babaei  teaches,
	the grant comprises a semi-persistent scheduling (SPS) grant (Babaei; a base station may configure a plurality of uplink SPS grants using a DCI/grant, Par. 0178).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DU-Islam-2 to include the use of SPS as taught by Babaei in order to configured a wireless device with periodic resource allocation (Babaei; Par. 0178).
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416